Citation Nr: 1220352	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and A.J.


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active service from October 1976 to March 1977 with additional service in the National Guard to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran and two other individuals testified at a hearing before the undersigned Veterans Law Judge in October 2011.  A copy of a transcript of the hearing is in the claims folder.  

The Board observes that the issue of entitlement to service connection for PTSD was previously addressed by the Board in a decision dated in November 2007.  The claim was denied because no diagnosis of PTSD was recorded in any of the Veteran's treatment records and the VA examination provided in response to the claim disclosed that the Veteran did not meet the criteria for a diagnosis of PTSD.  It was instead determined that the Veteran's demonstrated schizophrenia was not shown to be due to service.  The evidence added to the record since that decision includes a May 2010 memorandum from the National Guard with attached copies of relevant information from an accident report pertaining to the Veteran's claimed in-service stressor.  In particular, the accident report discusses statements from the Veteran at the time of the accident.  

According to 38 C.F.R. § 3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim".  The Veteran's contemporaneous statements describing his in-service stressors are clearly relevant to the Veteran's claim.  As such, the Veteran's PTSD claim must be reconsidered as a claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he was almost killed in an accident during his National Guard duty in 1980.  He reports that he and his best friend were sleeping in a tent when a large truck which had been parked inadequately rolled downhill and over their tent, killing his friend.  Various records received from the National Guard include confirm that the accident occurred resulting in the death of guardsman.  

The Veteran was afforded a VA psychiatric examination in November 2007.  However, a diagnosis of PTSD was not rendered at that time.  Newly submitted evidence includes an October 2011 statement from VA Mental Health Services showing that the Veteran is in treatment for PTSD.  However, the statement does not indicate whether this current diagnosis of PTSD is related to the Veteran's in-service stressor.  In light of evidence that the Veteran currently has PTSD, the Board is of the opinion that the Veteran should be afforded another VA psychiatric examination to ascertain whether his PTSD is related to his confirmed in-service stressor. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence, not already associated with the claims folders, to include any pertinent VA outpatient records. 

2.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine if he meets the diagnostic criteria for PTSD or any other psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  The aforementioned stressor should be considered verified.

Any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any psychiatric disorder to include PTSD present during the period of this claim are etiologically related to active service to include the truck accident described by the Veteran.

A complete rationale for any opinions reached should be provided.    

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



